DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed September 24, 2020.  Claims 1-20 are currently pending.
Amendment to the specification filed on 01/12/2021, replacing paragraph [0023], hereby acknowledged and made of record.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/22/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-8, 14-17 and 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Kerai (US 2017/0347228) in view of Kholaif et al (hereinafter Kholaif) (US 2011/0111726).
	Regarding claim 1, Kerai disclose a first mobile tag (mobile tags 210A and 210B; figs. 2 & 5; paras. 0090-0094, 0170), comprising: 
	a processing system including a processor (processor 211; see fig. 2; para. 0111); and 

determining first location information of the first mobile tag according to a location determination process initiated with at least one anchor (mobile tags 210A, 210B locations are determined by processes of figs. 3-4 using signals from fixed tags 220A, 220B; paras. 0090-0094; 0170; see figs. 2 & 5).
Kerai however does not expressly show, 
the first mobile tag wirelessly receiving second location information from a second mobile tag; 
detecting an association event between the first mobile tag and the second mobile tag based on a comparison of the first location information and the second location information; 
initiating an indication at the first mobile tag representing the association event; and 
determining whether to associate the first mobile tag and the second mobile tag based on an association determination process initiated between the first mobile tag and the second mobile tag.
Kholaif in a similar field of endeavor discloses, the first mobile tag wirelessly receiving second location information from a second mobile tag, (for instance Kholaif discloses a neighbor mobile device responds to an emergency location request by sending its user identity and location information to the requested mobile device, figs. 4-5, paras. 0040, 0043-0044, 0051-0053; figs. 6-7, paras. 0057-0060, 0063-0065);
detecting an association event between the first mobile tag and the second mobile tag based on a comparison of the first location information and the second location information (first mobile device and neighbor mobile device determine emergency situation and initiate emergency components for emergency communication; paras. 0043 -0044; 0051-0053; see figs. 4-5); initiating an indication at the first mobile tag representing the association event (the first mobile device initiate emergency location request, figs. 4-5; paras. 0040; 0043-0044; 0051-0053; figs. 6-7; paras. 0057-0060, 0063-0065); and 
determining whether to associate the first mobile tag and the second mobile tag based on an association determination process initiated between the first mobile tag and the second mobile tag (first mobile device and neighbor mobile device determine association process to validate the location response to emergency location request; figs. 4-5, paras. 0040, 0043-0044, 0051-0053; figs. 6-7, paras. 0057-0060, 0063-0065).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add location determination from adjacent mobile devices as taught by Kholaif with Kerai, as with the emergency location responses from proximate mobile device using short range communication, the first mobile device can therefore determine its location to activate its own communication to improve reliability in providing an alternative in determining location information for mobile device in emergency situation (para. 0005).  
	Regarding claim 2, Kerai in view of Kholaif discloses all limitation of the claim 1, above.  Kholaif further discloses wherein the detecting the association event comprises calculating a distance between the first mobile tag and the second mobile tag based on the first location information and the second location information, and determining that the distance is below a distance threshold (distance threshold is adjusted based on signal strength between the two mobile devices; paras. 0038-0039, 0047-0048).
	Regarding claim 3, Kerai in view of Kholaif discloses all limitation of the claim 1, above.  Kholaif further disclose wherein the detecting the association event comprises determining that the first mobile tag and the second mobile tag are not affected by a mitigation event (RSSI and location accuracy is not affected by the emergency situation) (paras. 0045-0046, 0052-0053).
	Regarding claim 5, Kerai in view of Kholaif discloses all limitation of the claim 1, above.  Kholaif further disclose wherein the operations further comprise associating the first mobile tag with the second mobile tag responsive to identifying an association request received during the association determination process (mobile device 200a transmits emergency location request to proximate mobile device 20b-200d for location determination association) (figs. 4-5; paras. 0040, 0043-0044, 0051-0053; figs. 6-7, paras. 0057-0060, 0063-0065).  
	Regarding claim 6, Kerai in view of Kholaif discloses all limitation of the claim 1, above.  Kholaif further disclose wherein the association request comprises detecting user generated input indicating the first mobile tag is to be associated with the second mobile tag (mobile 200 including user input interface 208 for receiving user input for data and control of the device operation) (fig. 2; para. 0027).
	Regarding claim 7, Kerai in view of Kholaif discloses all limitation of the claim 1, above.  Kholaif further disclose wherein the user generated input is generated at the first mobile tag or the second mobile tag (mobile devices 200 including user input interface for initiating emergency command) (fig. 2; para. 0027).
	Regarding claim 8, Kerai in view of Kholaif discloses all limitation of the claim 1, above.  Kerai further disclose wherein the operations further comprise transmitting a wireless message to a server, the wireless message indicating the first mobile tag and the second mobile tag have been associated (location coordinates are sent along with mobile identifier) (figs. 1-2, paras. 0131-0132).
	Regarding claim 14, Kerai in view of Kholaif discloses all limitation of the claim 1, above.  Kholaif further disclose wherein the operations further comprise wirelessly receiving third location information from a third mobile tag, wherein the association event is based on a first possible association between the first mobile tag and the second mobile tag or a second possible association between the first mobile tag and the third mobile tag, and wherein the determining whether to associate the first mobile tag and the second mobile tag further includes determining whether to associate the first mobile tag and the third mobile tag (neighboring mobile devices are selected to associated with the first mobile device 200a based on determined location accuracy and signal strength (RSSI) of the neighboring devices) (figs. 4-5; paras. 0040, 0043-0044, 0051-0053; figs. 6-7; paras. 0057-0060, 0063-0065).
	Regarding claim 15, Kerai in view of Kholaif discloses all limitation of the claim 1, above.  Kholaif further disclose wherein the operations further comprise associating the first mobile tag and the second mobile tag responsive to receiving a selection requesting the first possible association (selecting association with neighboring mobile device based on location accuracy and signal strength threshold) (figs. 4-5, paras. 0040, 0043-0044, 0051-0053; figs. 6-7, paras. 0057-0060, 0063-0065). 
	Regarding claim 16, Kerai in view of Kholaif discloses all limitation of the claim 1, above.  Kholaif further disclose wherein the determining the first location information is performed according to a processing of wideband signals processed by the first mobile tag, and wherein the second location information is received over a narrowband signal (emergency location request is sent through short range ultra-wideband signals while response to emergency location may sent from cellular network tower to emergency device via multi-hop devices) (figs. 1-2; paras. 0024-0025, 0032 0042).
	Regarding claim 17, Kerai discloses a method, comprising: determining, by a processing system of a first mobile tag, a location of the first mobile tag via communications with at least one device (system for determining location for mobile tags 210A and 210B) (paras. 0090-0094, 0170; figs. 2 & 5);
receiving, by the processing system, a plurality of locations from a plurality of mobile tags (for instance, location of the tags are determined using Cartesian coordinates with latitude and longitude) (paras. 0131-0132; figs. 2-5).
Kerai does not expressly disclose 
detecting, by the processing system, an association event between the first mobile tag and the plurality of mobile tags based on a comparison of the location of the first mobile tag and the plurality of locations of the plurality of mobile tags ; and 
responsive to the detecting the association event, determining whether to associate the first mobile tag with a second mobile tag identified from the plurality of mobile tags based on an association determination process initiated between the first mobile tag and the plurality of mobile tags.
Kholaif in a similar field of endeavor discloses 
detecting, by the processing system, an association event between the first mobile tag and the plurality of mobile tags based on a comparison of the location of the first mobile tag and the plurality of locations of the plurality of mobile tags (first mobile device and neighbor mobile device determine emergency situation and initiate emergency components for emergency communication) (paras. 0043-0044, 0051-0053; figs. 4-5); and 
responsive to the detecting the association event, determining whether to associate the first mobile tag with a second mobile tag identified from the plurality of mobile tags based on an association determination process initiated between the first mobile tag and the plurality of mobile tags (first mobile device and neighbor mobile device determine association process to validate the location response to emergency location request) (figs. 4-5, paras. 0040, 0043-0044, 0051-0053; figs. 6-7, para. 005-0060, 0063-0065).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to add location determination from adjacent mobile devices as taught by Kholaif with Kerai, as with the emergency location responses from proximate mobile device using short range communication, the first mobile device can therefore determine its location to activate its own communication to improve reliability in providing an alternative in determining location information for mobile device in emergency situation (see Kholaif, para. 0005).
	Regarding claim 19, Kerai discloses a machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the machine-readable medium and the processing system operating from a first mobile tag (Kerai, discloses first mobile tags 210A and 210B including processor 211 and memories RAM 226, ROM 224 storing executable application software) (figs, 2, 5, paras. 0090-0094, 0170), and the operations comprising:
obtaining a first location of the first mobile tag (mobile tag obtains location information from receiver device 270 and fixed tags 220a, 220b) (figs. 2-5, paras. 0090-0094, 0170);
receiving, by the first mobile tag, location information from a second [[mobile]] tag, wherein the location information includes an identification of a position of the second mobile tag as determined by the second mobile tag (the receiver device receives location message including name, position, service and device ID) (figs. 1-5, paras. 0090-0094, 0170).
Kerai however does not expressly show, responsive to detecting the second mobile tag crossing a threshold relative to the first location of the first mobile tag based on the location information, 
determining according to an activity associated with the first mobile tag, the second mobile tag, or both whether there is an association event between the first mobile tag and the second mobile tag; and 
responsive to determining the activity corresponds to the association event, determining whether to associate the first mobile tag to the second mobile tag.
Kholaif in a similar field of endeavor discloses responsive to detecting the second mobile tag crossing a threshold relative to the first location of the first mobile tag based on the location information, determining according to an activity associated with the first mobile tag, the second mobile tag, or both whether there is an association event between the first mobile tag and the second mobile tag (determine the location accuracy threshold of the second mobile device for decision of responding to the location request from the first mobile device) (paras. 0052-0053; figs. 4-5); and 
responsive to determining the activity corresponds to the association event, determining whether to associate the first mobile tag and the second mobile tag (the proximate mobile device determine the accuracy of its position before responding to the emergency location request message) (paras. 0046, 0052-0053; figs. 4-5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to add location determination from adjacent mobile devices as taught by Kholaif with Kerai, as with the emergency location responses from proximate mobile device using short range communication, the first mobile device can therefore determine its location to activate its own communication to improve reliability in providing an alternative in determining location information for mobile device in emergency situation (see Kholaif, para. 0005).
	Regarding Claim 20, Kerai and Kholaif disclose all limitation of the claim above with claim 19.  Kholaif further discloses wherein the activity comprises a first status of the first mobile tag, a second status of the second mobile tag, or any combinations thereof, and wherein the location of the first mobile tag is determined by the first mobile tag by performing a distance calculation relative to the second mobile tag (distance between mobile tags are represented on screen display for selecting the location of the mobile tags) (figs. 7(c) and 8(a), para. 0180).

Claim 4, is rejected under 35 U.S.C. 103 as being unpatentable over Kerai (US 2017/0347228) in view of Kholaif et al (hereinafter Kholaif) (US 2011/0111726) and further in view of Dafre' (US 2015/0304483).
Regarding claim 4, Kerai in view of Kholaif disclose limitation noted above with claim 1. The combination does not expressly show wherein the second mobile tag is coupled to a vehicle, and wherein the detecting the association event comprises determining that the vehicle is stationary.  
Dafre' in a similar field of endeavor discloses wherein the second mobile tag is coupled to a vehicle, and wherein the detecting the association event comprises determining that the vehicle is stationary (Dafre discloses the mobile tag is determined to couple to the vehicle and the mobile device determines whether the vehicle is stationary or moving) (para. 0028; fig. 1, refs 1, 3).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to couple a mobile tag to a vehicle as taught by Dafre with Kerai, as with the mobile tag coupled to a vehicle, the first mobile device can therefore determine the location information and stationary status of the mobile device in association with the vehicle to improve the flexible accessibility of the mobile device for the driver of the vehicle (Dafre, para.0007).

Claims 9-10, 12-13, are rejected under 35 U.S.C. 103 as being unpatentable over Kerai (US 2017/0347228) in view of Kholaif et al (hereinafter Kholaif) (US 2011/0111726) and further in view of Twitchell (US 2010/0219939).
Regarding claim 9, Kerai in view of Kholaif disclose all limitations of the claim 1 above.  The combination does not expressly show wherein the operations further comprise detecting a disassociation event.  Twitchell in a similar field of endeavor discloses wherein the operations further comprise detecting a disassociation event (for instance, the mobile tags are grouped into power class levels and based on broadcast information, the mobile tags are disassociated with the network if the power class is not matched with the broadcast channel ID) (paras. 0050-0051).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to classify and disassociate the mobile tags into power class level as taught by Twitchell with Kerai, as with groups of power class level, the mobile tags can therefore control the preservation of power to improve the cost, the flexibility and system capacity of the wireless network (para. 0043). 
	Regarding claim 10, Kerai, in view of Kholaif discloses all limitation of the claim 1 above.  Twitchell further discloses wherein the detecting the disassociation event is responsive to detecting a distance between the first mobile tag and the second mobile tag that exceeds a distance threshold (wireless tags are disassociated with the network using Tag power classes) (paras. 0097-0099; fig. 22).
	Regarding claim 12, Kerai, in view of Kholaif discloses all limitation of the claim 1 above.  Twitchell further discloses wherein the operations further comprise disassociating the first mobile tag and the second mobile tag responsive to expiration of a timer, wherein the disassociating prevents a user of the first mobile tag to delegate an association between a third mobile tag and the second mobile tag (the low power RF component of the wireless tag including timer circuit to control the powering down of wireless tag system after timer expiration) (para. 0112; fig. 23).  
	Regarding claim 13, Kerai, in view of Kholaif discloses all limitation of the claim 1 above.  Twitchell further discloses wherein the operations further comprise preventing a disassociation between the first mobile tag and the second mobile tag responsive to receiving user-generated input requesting an extension of an association between the first mobile tag and the second mobile tag, or calculating an update to the distance between the first mobile tag and the second mobile tag resulting in an updated distance that no longer exceeds the distance threshold (mobile tags association is classified into power class level and can be adjusted when battery power of the mobile tags is decreased) (paras. 0050-0051).  

Claims 11 and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Kerai (US 2017/0347228), Kholaif et al (hereinafter Kholaif) (US 2011/0111726) and Twitchell (US 2010/0219939) and further in view of Marth (US 2016/0044451).
Regarding claim 11, Kerai, Kholaif and Twitchell discloses all limitation of the claim noted above.  The combination does not expressly disclose wherein the operations further comprise asserting an alarm at the first mobile tag or the second mobile tag to indicate the disassociation event, wherein the alarm is audible, visual, tactile or combinations thereof.   
Marth in a similar field of endeavor discloses wherein the operations further comprise asserting an alarm at the first mobile tag or the second mobile tag to indicate the disassociation event, wherein the alarm is audible, visual, tactile or combinations thereof (the computing device alerts user of the threshold range of the distance using visual message, audio sound (para. 0073) and/or vibration (para. 0066)) (paras. 0023-0024, 0073).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to add spatial distance alerting as taught by Marth with Kerai, as with the location alarm assertion, the first mobile device can therefore determine the proximity of the neighbor tags to inform the user to improve user's experience in utilizing the location information for tracking personal items (see Marth, para. 0006).
	Regarding claim 18, Kerai in view of Kholaif disclose wherein the at least one device comprises at least one anchor or at least one other mobile tag (Kerai discloses neighbor mobile device assisting location determination fixed tags as anchor tag) (figs. 4-5, paras 0052-0053; figs. 2-5, paras. 0090-0094, 0170), and Kholaif discloses where the method further comprises, responsive to the association determination process, associating the first mobile tag and the second mobile tag (first mobile device and neighbor mobile device determine association process to validate the location response to emergency location request) (see Kholaif; figs. 4-5; paras. 0040; 0043-0044; 0051-0053; figs. 6-7; paras. 0057-0060; 0063-0065).  However, the combination does not expressly disclose disabling an alarm condition asserted when the first mobile tag is in close proximity to the second mobile tag.  Marth in a similar field of endeavor discloses disabling an alarm condition asserted when the first mobile tag is in close proximity to the second mobile tag (an alert message is prompted to user to update or change the threshold distance between the tag and client device) (Marth, para. 0072).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to add spatial distance alerting as taught by Marth with Kerai and Kholaif, as with the location alarm assertion, the first mobile device can therefore determine the proximity of the neighbor tags to inform the user to improve user's experience in utilizing the location information for tracking personal items (see Marth, para. 0006).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20, are rejected under 35 U.S.C. 101 as being directed a non-statutory subject matter.  Claims 19 and 20, recite "a machine readable medium ....".  
Machine readable medium, Computer readable medium and computer program per se are not directed to statutory subject matter under 35 U.S.C. §101.   
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F. 2d 319 (Fed. Cir. 1989).
Under broadest reasonable interpretation, (Machine readable medium also called Computer readable medium and other such variations typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of machine readable media.  See MPEP 2111.01.  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See In re Nutjen, 500 F. 3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and 351 OG 212, Feb 23 2010.  Claim 20, being a dependent claim, considered and treated likewise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.